DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 101 rejection, applicant’s amendments overcome the rejection and are therefore withdrawn. 
Regarding the 112, 2nd rejections, while applicant’s amendments to claim 1 have overcome some of the 112, 2nd rejections, some still remain (see below).  Furthermore, some of the same issues still remain for the new claim 19; see 112, 2nd rejections below. 
Regarding the 103 rejection, applicant’s amendments and related arguments are not persuasive.   Applicant argues that the combination of Lee and Emigh fail to teach or suggest a health device configured to monitor a health condition.  As explained in more detail below, it is unclear exactly what is structurally required to meet this limitation and/or if applicant even had possession of such a health device.  Specifically, applicant discloses a health device (400) that treats a condition, e.g. an inhaler, a CPAP machine or a pain therapy device, but never once discloses how or what makes this health device “configured to monitor a health condition”.  Applicant is attempting to structurally distinguish between the health device (400) as disclosed in the current application and the health device disclosed in the prior art (exercise equipment).  However, it is not clear what structurally differentiates/distinguishes these treatment devices, as both treat 
Regarding the limitation “determining effectiveness of treatment”, the examiner contends that both Emigh and Lee specifically teach this concept.  Again, it is emphasized that in the current rejection, exercise is the treatment and the health condition is obesity.  Regarding Emigh, an activity score (206 and 207; Fig. 2) is calculated and used in an overall fitness or weight loss program (Cols 9 and 10); This score is considered “an effectiveness of the treatment”.  Furthermore, Emigh discloses “detecting poor form” (Col 8, line 64 to Col 9, line); this could also be considered determining an effectiveness of the treatment/exercise.   Similarly, Lee discloses a goal indicator (107) that informs a user how close they are to reaching various exercise goals, including calories burned, distance and/or steps.  The examiner contends that 
If applicant wants to significantly advance prosecution, the examiner highly recommends limiting the health devices to a markush group of the disclosed inhaler, CPAP and pain therapy device.  Specifically, it is unclear to the examiner how applicant can distinguish between their disclosed health device which generally treats a condition and exercise equipment which also clearly treats a condition, i.e. obesity, without explicitly claiming the specific treatment devices.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Both independent claims (1 and 19) recite “a health device configured to monitor a health condition of the user”.  This is not supported by applicant’s specification.  First and foremost, the word “monitor” appears a single time in applicant’s specification, specifically in the background section “Recently, a second set of devices, popularly known a health/ fitness trackers are catching popularity with people. These devices also monitor a variety of vital signs, such as heart rate, breathing rate, etc.”  First, this mention of monitoring is related to health/fitness trackers (in general) and appears to be more closely related to the “user device” that monitors vital signs/parameters. 
It is abundantly clear that the health device (400) treats a health condition.  Applicant specification makes it clear that the health device can be an inhaler, CPAP machine and/or pain therapy device.  All of these health devices clearly treat a condition, and nowhere in applicant’s specification does it ever disclose that these health devices also monitor a health condition.  Furthermore, it seems as if it is actually the user device (300) that monitors a health condition using sensors (302 and 304).  Therefore, it is unclear where support for this limitation comes from, as it is not readily apparent to a POSITA that applicant had possession of a health device that monitors a health condition. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “a health device configured to monitor a health condition of the user” is indefinite.  Specifically, it is unclear, based on the lack of any sort of explanation in applicant’s specification, what structurally makes the health device (400) configured to perform the claimed function of monitoring a health condition.  Is any treatment device, i.e. inhaler, CPAP machine, pain therapy device, implicitly configured to monitor a health condition?  It is unclear what is structurally required of the health device in order to allow it to perform the claimed function.  Applicant’s specification provides absolutely no details, and therefore it is the examiner’s position that any treatment device is implicitly/inherently capable of monitoring a health condition.  See MPEP 2173.05(g).  For prior art purposes, any treatment device that sends a signal regarding the type of treatment device and whether or not it is currently activated to a user/wearable device is considered to be “configured to monitor a health condition”.  Specifically, the device is configured to monitor when/how the health condition is being treated. 

The limitation “determining effectiveness of treatment of health condition by the health device” is indefinite. First it is unclear what is meant by the limitation “by the health device”.  Specifically, does this refer to the treatment, i.e. the treatment is provided by the health device or does it refer to the determination of effectiveness, i.e. the effectiveness of the treatment is determined by the health device?  The examiner interprets it as the former, as is consistent with the specification.  Furthermore, it is unclear what treatment is being evaluated, as no prior treatment has been recited.  Is this any hypothetical/imaginary treatment?  Specifically, who or what is accomplishing the treatment, as no treating step is recited?  Based on the specification, it is abundantly clear that the health device provides the treatment, however there is no recitation in the claims.  Specifically, how can the device determine effectiveness of treatment if no treatment is ever required/provided?
[Claim 17] The phrase “is evaluated” creates indefiniteness issues.  Specifically, a method is defined by the positively recited active method steps, i.e. verbs ending in “ing”.  Therefore, it is unclear if this method actively requires evaluating the measure of 
[Claim 19] The limitations “a health device configured to monitor a health condition of the user” and “determining effectiveness of treatment of health condition by the health device” have the exact same indefiniteness issues, as described above, in relation to claim 1. Furthermore, the limitation of a “health device configured to monitor a health condition of the user” has additional issues with regards to a computer readable medium, as recited in claim 19.  Specifically, it is abundantly clear that this claim relates solely to the computer readable medium, i.e. software instructions, which performs various functions.  However, the current claims limits the structure of the health device, i.e. configured to monitor a health condition, and it is therefore unclear how the specific structure of the health device limits the steps of receiving a signal.  All that is required by the claim is receiving a signal, the specific structure of the device that sends the signal is not pertinent to the computer readable medium that receives a signal.  Basically, it is unclear how the structure of the health device limits the specific signal received by the processor, e.g. when would another device infringe?  If this same signal is sent from a health device that is not configured to monitor a health condition, would it infringe applicant’s claims?  How does the structure of the device which sends a signal limit the CRM from receiving a signal?  Does it matter where this signal comes from, so long as it is received by the CRM?   This has been previously addressed in the 112, 2nd rejections in the Non-Final mailed 10/27/2020; the same issues remain in this claim, as did in the previous claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317067 to Lee view of US 9,393,460 to Emigh.

While Lee discloses the same method, it fails to disclose a signal related to the use/type of a health device, as Lee is concerned with detecting various exercise activities (Par 0055).  Therefore, Lee fails to teach the step of providing a health device, as claimed. However, it is well understood in the art that exercise activities are commonly performed on/with various types of exercise equipment (bicycle, elliptical, treadmill, stair-climber, weights, etc.; See Col 4, line 64 to Col 5, line 5 of Emigh).  Emigh discloses that a better way to determine and track physical activity is to determine the type of exercise equipment being used (Background; See also 201, Fig. 2 and Col 4, line 64 to Col 8, line 28).  As explained above, the exercise equipment taught by Emigh is considered a health device configured to monitor a health condition.  For example, the exercise equipment monitors which type of equipment and when the equipment is being used, which the examiner contends reads on monitoring a health condition, specifically by monitoring how and when a health condition is being treated.  In addition, Emigh discloses a wearable/user device (100, Col 4, lines 55-63) which detects a wireless signal from the health device, i.e. exercise equipment, to determine the type of health device currently being used (Col 5, lines 30-44 and Col 8, lines 26-41).  Furthermore, Emigh discloses determining the effectiveness of the treatment by calculating an activity score (206 and 207; Col 9, lines 4-44) or detecting poor form by a user (Col 8, line 64 to Col 9, line 3). 
Therefore, it would have been obvious to modify the method of Lee to include a health device that wirelessly communicates with a user device, as taught by Emigh, 
[Claim 2] Lee discloses various vital signs, e.g. temperature, ECG, heart rate and heart rate variability, and physiological state derived from the vital signs, e.g. sleep; see Fig. 3 and related discussion. 
[Claims 3 and 4] Lee discloses “It is also possible that the distribution identifier 416 changes over time the one of the sensor pods 100b, 100c, 100d and 100e that is responsible for obtaining motion data, so as to not run down the battery of any single one of the sensor pods 100. For example, the distribution identifier 416 can determine a schedule for the sensor pods 100b, 100c, 100d and 100e to obtain motion data, such that no single one of those sensor pods obtains motion data for more than a specified consecutive amount of time (e.g., 5 minutes).” (Par 0059).  This is considered a first time duration threshold. 
[Claim 6] Given the combination of Lee and Emigh discussed above, implicitly/inherently a piece of exercise equipment is only used for a certain time-period, similarly a person is only engaged in a certain activity for a certain period of time.  It is abundantly clear from Lee that the sensors are activated based on the activity that the 
 [Claim 17] Both Lee and Emigh disclose evaluating the measuring of the effectiveness of the treatment, i.e. exercise, by comparing gathered physiological information with a predetermined effectiveness threshold.  See Col 9, lines 34-44 of Emigh and Pars 0036, 0038 and 0062 of Lee.  It is noted that determining if a user has reached a predetermined goal, e.g. calories burned, requires comparing gathered physiological information with a predetermined effectiveness threshold. 
[Claim 19] The combination of Lee and Emigh, as discussed above in relation to claim 1, teaches all of the claimed limitations.  Furthermore, Lee discloses “The memory 306 is an example of a tangible computer-readable storage apparatus or memory having computer-readable software embodied thereon for programming a processor (e.g., 304) to perform a method” (Par 0030).
[Claim 20] Lee discloses various vital signs, e.g. temperature, ECG, heart rate and heart rate variability, and physiological state derived from the vital signs, e.g. sleep; see Fig. 3 and related discussion.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Emigh as applied to claim 1 above, and further in view of US 2014/0197947 to Bahorich.
Lee and Emigh are discussed above, but fail to explicitly disclose an alarm when the time-period of usage of the health device and the physiological information deviates from a predefined correlation.  Bahorich discloses a similar activity tracker which correlates time periods of exercise with various types of physiological information to determine an “abnormal” body response threshold and generating a warning signal when the user deviates from this predetermined correlation (Par 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lee/Emigh with the warning system of Bahorich in order to alert the user of a potential health risk, as taught by Bahorich. 

Claim 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Emigh as applied to claim 1 above, and further in view of US 2017/0014068 to Gotoh et al.
Lee and Emigh are discussed above, but fail to explicitly disclose that the time duration (when the sensors are actively sensing physiological information) is based on a measure of effectiveness of the treatment.  As explained above, the measure of effectiveness of treatment, as taught by Lee, is calories burned, distance and/or steps.  Lee never explicitly discloses that the activation/deactivation of sensors, i.e. the amount of time that the sensors are actively sensing information, is based on any of these measures.  However, in the same field of endeavor, specifically activity trackers, Gotoh .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Emigh as applied to claim 1 above, and further in view of US 2016/0026212 to Lee (referred to as Lee ‘212).
Lee and Emigh are discussed above.  Lee teaches that sensors can either be deactivated/disabled or they can be operated in a low power mode (Par 0031), but gives no details as to what the low power mode entails. Furthermore, Lee explicitly teaches “Additional details of the on-body detector 212 are described in U.S. patent application Ser. No. 14/341,248, titled "User-Wearable Devices with Power Conserving Features," which was filed Jul. 24, 2014.”, but does not properly incorporate this reference into their disclosure.  Lee ‘212 (which is the PGPub of the 14/314,248 application) discloses that low power mode includes “periodically, e.g. once per second, operate” the sensor (Pars 0049 and 0029).  This periodic activation of sensors is interpreted as adapting a sampling rate.  Therefore, it would have been obvious to one of ordinary skill in the art . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792